Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 7, 2021, claims 1,11, 20 and 22 has been amended, claims 3, 13 and 24 has been cancelled, claims 1-2, 4-12. 14-23, and 25-30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 paragraphs 2 -  page 10 (all), filed October 7, 2021, with respect to claims 1-2, 4-12. 14-23, and 25-30 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … In rejecting the cancelled claim 3, the Office properly acknowledged that Heo does not disclose the feature. Office A ction at p. 7. Instead, the Office alleged that paragraph [0033] of Kim discloses this feature. Id. at p. 8. Applicant respectfully disagrees. Paragraph [0033] of Kim recites ".... the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating the absence of user data to be transmitted, a CQI, or a CINR..." Further, Kim recites "[t]he control information generator 202 generates control information such as control information including state information indicating the absence of user data to be transmitted, a CQI, or a CINR, and provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH or a PUCCH." Kim at [0044]. However, Kim does not disclose or suggest the feature of "wherein the no-data indication.., at least partially overlaps in one or both of time or frequency within a region of the con figured grant occasion." Rather, Kim simply indicates transmitting the state information on a PUSCH or PUCCH. Therefore, Applicant respectfully submits that amended independent claim 1 is patentable over Heo and Kim. Payer, Dudda, Golitschek, and Zhou do not cure the deficiencies of Heo and Kim. Therefore, amended independent claim 1 is patentable over any one of or any combination of the 
While differing in scope, the same arguments proffered above can be made against amended independent claims 11, 20, and 22. Therefore, Applicant respectfully submits that amended independent claims 11, 20, and 22 are patentable over the applied references. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Heo clearly teaches generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion (see page 5, first paragraph "when UE 110 gets an UL grant but there is no UL data to be transmitted, UE 110 skips the UL transmission on the PUSCH. [...] UE 110 may transmit an UL grant skipping indication signal to eNB 112 on a preconfigured resource of one particular physical uplink channel, also UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH"); and 
transmitting the no-data indication to the base station (see page 5, the UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH), and Kim clearly teaches wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion (see para, 0033, the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating the absence of user data to be transmitted, provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH, see also para. 0026, 0028, 0030, 0042, in the absence of user data to be transmitted after receiving the ULG signal from the BS, the controller 204 generates a PUCCH signal and controls transmission of the PUCCH signal through the data processor 204 and the transceiver 206 to the BS, also para. 0044, the control information generator 202 generates control information such as control information including state information indicating the absence of user data to be transmitted and provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH or a PUCCH / transmitting the no-data indication over a PUSCH and overlaps the configured grant occasion, see also Fig.4, para. 0060, 0062-0063, the UE apparatus receives a ULG signal in block 400 and mapping to a frequency area set by the BS, and generation of a time signal through Inverse Fast Fourier Transform (IFFT)).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Heo and Kim, reads upon “determining whether the UE has any data to transmit during a configured grant occasion allocated to the UE by a base station; generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion; and transmitting the no-data indication to the base station, wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion” as recites in the claim.

The applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Claims 2, 4-10, 12, 14-19, 21, 23, and 25-30 each depend on amended independent claims 1, 11, 20, and 22, and are patentable for at least the same reasons, and for additional combination of subject matter recited therein. For example, claim 7 recites the feature of "aligning a timing of the of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell." Indeed, Zhou fails to disclose or suggest anything relating to the no-data indication, let alone the UE aligning the timing of the transmission in a first cell with uplink communication in a second cell. Since the remaining applied references do not cure the deficiencies of Zhou, Applicant respectfully submits that claim 7 is patentable over the applied references.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 7, Heo clearly teaches generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion (see page 5, first paragraph "when UE 110 gets an UL grant but there is no UL data to be transmitted, UE 110 skips the UL transmission on the PUSCH. [...] UE 110 may transmit an UL grant skipping indication signal to eNB 112 on a preconfigured resource of one particular physical uplink channel, also UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH"); and transmitting the no-data indication to the base station (see page 5, the UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH), and Zhou clearly teaches, aligning a timing of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell (see para. 0211, the base station  transmit one or more MAC CEs indicating one or more timing advance values for one or more Timing Advance Groups (TAGs), the one or more processes comprise Channel State Information (CSI) transmission of on one or more cells, the base station transmit one or more MAC CEs ).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Heo (Heo teaches generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion and transmitting the no-data indication) and Zhou (Zhou teaches aligning a first cell timing and a second cell timing with a base station), reads upon “aligning a timing of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell” as recites in the claim.

Regarding claim 10, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Further, claim 10 recites the feature of "wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE)." In rejecting claim 10, the Office properly acknowledged that Heo does not disclose the feature. Office Action at p. 12. Instead, the Office alleged that Payer discloses the feature by pointing to various passages of Payer that states "[fjor example, with reference to the protocol stacks for the user-plane and control-plane illustrated in Figure 7, the UE 8 may generate at the MAC (Medium Access Control) sub-layer (702) of Layer 2 a padding BSR." Id. at p. 13. However, the cited portion states generating a padding buffer status report at the MAC sub-layer. Payer does not disclose or suggest transmitting the no-data indication over a PUSCH as a MAC CE. Since the remaining applied references do not cure the deficiencies of Payer, Applicant respectfully submits that claim 10 is patentable over the applied references.

In response to applicant's argument, the examiner respectfully disagrees with the 
		Regarding claim 10, Heo clearly teaches generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion (see page 5, first paragraph "when UE 110 gets an UL grant but there is no UL data to be transmitted, UE 110 skips the UL transmission on the PUSCH. [...] UE 110 may transmit an UL grant skipping indication signal to eNB 112 on a preconfigured resource of one particular physical uplink channel, also UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH"); and transmitting the no-data indication to the base station (see page 5, the UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH), and Payer clearly teaches wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE) (see page 3, lines 13-36 and page 14, lines 31-36 are noted "when a user equipment has no data to transmit on uplink resources granted to said user equipment, determining whether said user equipment is required to transmit on said uplink resources an indication that said user equipment has no data to transmit[...] as a result of said determining, transmitting on said uplink resources a new indication that said user equipment has no data to transmit[..] this indication can take the form of a transport block (TB) with only a Padding Buffer Status Report (BSR) indicating that the buffer size is zero. For example, with reference to the protocol stacks for the user- plane and control-plane illustrated at Figure 7, the UE 8 generate at the MAC (Medium Access Control) sub-laver (702) of Laver 2 a padding BSR").

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Heo (Heo teaches generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion and transmitting the no-data indication) and Payer (Payer teaches transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE)), reads upon “wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE)” as recites in the claim.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 8, 11-13, 15, 18, 20-23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO2017/172165A1), and further in view of Kim et al. (US Pub. No.:2011/0205991).

As per claim 1, Heo disclose A method of wireless communication for a user equipment (UE), comprising: 
determining whether the UE has any data to transmit during a configured grant occasion allocated to the UE by a base station (see page 4, second paragraph ''After SPS is configured [=configured grant occasion allocated by a base station] and activated, UE 110 may skip the configured UL grant if there is no UL data to be transmitted". It is further disclosed in D1 page 9, last paragraph that the SPS configuration is allocated by the base station "For SPS grant skipping, the resource for carrying UGSI may be signaled via RRC signaling along with the SPS configuration" - see also figure 3); 

transmitting the no-data indication to the base station (see page 5, the UE 110 transmit a UL Grant Skipping Indication (UGSI) on the PUCCH).

Although Heo disclose transmitting the no-data indication to the base station, by the UE 110 transmitting a UL Grant Skipping Indication (UGSI) on the PUCCH.

Heo however does not explicitly disclose wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion.

Kim however disclose wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion (see para, 0033, the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating the absence of user data to be transmitted, provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH, see also para. 0026, 0028, 0030, 0042, in the absence of user data to be transmitted after receiving the ULG signal from the BS, the controller 204 generates a PUCCH signal and controls transmission of the PUCCH signal through the data processor 204 and the transceiver 206 to the BS, also para. 0044, the control information generator 202 generates control information such as control information including state information indicating the absence of user data to be transmitted and provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH or a PUCCH / transmitting the no-data indication over a PUSCH mapping to a frequency area set by the BS, and generation of a time signal through Inverse Fast Fourier Transform (IFFT)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion, as taught by Kim, in the system of Heo, so as to provide a method and apparatus for reducing the computation volume of control information transmitted from a User Equipment (UE) that has received resource allocation information from a Base Station (BS), see Kim, paragraphs 9-15.

As per claim 11, claim 11 is rejected the same way as claim 1.  Heo further disclose A user equipment (UE) (see Fig.8, user equipment 800) comprising: a memory storing computer executable instructions 

As per claim 2, the combination of Heo and Kim disclose the method of claim 1.

Heo further disclose wherein the configured grant occasion includes a first time period for the UE to transmit the no-data indication and a second time period for transmitting data over a physical uplink shared channel (PUSCH) when the UE has data to transmit (see Fig.4, para. 0059-0064,  step 414, the indication of the resource [=time-frequency] on which the no data indicator is to be transmitted is provided via a DCI grant, which also configures the resources for the grant). 

As per claim 5, the combination of Heo and Kim disclose the method of claim 1.

Heo further disclose wherein transmitting the no-data indication to the base station further comprises: selecting an uplink resource from a plurality of available resources allocated to multiple UEs; and transmitting the no-data indication using the selected uplink resource (see page 5, first paragraph ''UE 110 may transmit an UL grant skipping indication signal to eNB 112 on a preconfigured resource of one particular physical uplink channel. In one embodiment, UE 110 may transmit a UL Grant Skipping Indication (UGSI) on the PUCCH". The PUCCH, which is formed by resources available to multiple UEs). 

As per claim 8, he combination of Heo and Kim disclose the method of claim 1.

Heo further disclose wherein the no-data indication is configured to prevent allocation of one or more additional resources to the UE by the base station (see Fig.3, Fig.4,  illustrate that after transmission of the indicator UGSI, no additional resources are allocated by the base station). 

As per claim 12, claim 12 is rejected the same way as claim 2.

As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 20, claim 20 is rejected the same way as claim 1.
As per claim 21, claim 21 is rejected the same way as claim 2.
As per claim 22, claim 22 is rejected the same way as claim 1.
As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 26, claim 26 is rejected the same way as claim 5.
As per claim 29, claim 29 is rejected the same way as claim 5.

Claims 4, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO2017/172165A1), in view of Kim et al. (US Pub. No.:2011/0205991), and further in view of Dudda et al. (WO2018/162059, further published as US Pub. No.:2019/0380148).

As per claim 4, the combination of Heo and Kim disclose the method of claim 1.

The combination of Heo and Kim however does not explicitly disclose  wherein the no-data indication is transmitted using less than all available resource elements in an orthogonal frequency division multiplexing (OFDM) symbol. 

Dudda however disclose wherein the no-data indication is transmitted using less than all available resource elements in an orthogonal frequency division multiplexing (OFDM) symbol (see para. 0067-0068, the short padding transmission on the short TTI level may be realized as e.g. 2 OFDM symbol transmission, a minimum transmission time of 1 OFDM symbol is used as well, see also Fig.10, Fig.11, para. 0101-0107, the eNB 110 performs the following steps: [0102] in a first step S1, allocating a (persistent or semi-persistent) uplink transmission resource over one or a plurality of transmission time intervals, TTIs to a first UE 120-1; and [0103] in a second step S2, granting an uplink transmission 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the no-data indication is transmitted using less than all available resource elements in an orthogonal frequency division multiplexing (OFDM) symbol, as taught by Dudda, in the system of Heo and Kim, to enable a eNB for granting uplink, UL, transmission resources to one or a plurality of user equipment, UEs, allocating an uplink transmission resource over one or a plurality of transmission time intervals, TTIs to a first UE; and granting an uplink transmission resource of a fraction of a certain TTI to a second UE, if it is detected that the uplink resource is not used for uplink transmission in the certain TTI by the first UE, see Dudda, paragraphs 9-13.

As per claim 14, claim 14 is rejected the same way as claim 4.
As per claim 25, claim 25 is rejected the same way as claim 4.

Claims 6, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO2017/172165A1), in view of Kim et al. (US Pub. No.:2011/0205991), and further in view of Golitschek et al. (US Pub. No.:2019/00124688).

As per claim 6, the combination of Heo and Kim disclose the method of claim 1.

The combination of Heo and Kim however does not explicitly disclose wherein transmitting the no-data indication to the base station further comprises: selecting an uplink resource to transmit the no-data indication based, at least in part, on an order in physical uplink shared channel (PUSCH) occasion that is sensed without energy; and transmitting the no-data indication using the selected uplink resource.

Golitschek however disclose wherein transmitting the no-data indication to the base station further comprises: selecting an uplink resource to transmit the no-data indication based, at least in part, on an order in physical uplink shared channel (PUSCH) occasion that is sensed without energy; and transmitting the no-data indication using the selected uplink resource (see para. 0172-0174, the transmission confirmation indication, the transmission confirmation indication is transmitted on a physical uplink control channel resource of a carrier for which carrier sensing is not performed. For instance, the transmission confirmation indication may be sent on a licensed carrier, advantageously on a primary cell.  By allowing the UE to select the resources by performing carrier sensing, it is ensured that a reduction in the signaling provided by the base station is achieved). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the no-data indication to the base station further comprises: selecting an uplink resource to transmit the no-data indication based, at least in part, on an order in physical uplink shared channel (PUSCH) occasion that is sensed without energy; and transmitting the no-data indication using the selected uplink resource, as taught by Golitschek, in the system of Heo and Kim, so as to improve the efficiency of HARQ operating on an unlicensed band, particularly advantageous for uplink data transmissions, and provides an improved method for transmitting a data in subframes of a wireless communication system, see Golitschek, paragraphs 86-92.

Claims 7, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO2017/172165A1), in view of Kim et al. (US Pub. No.:2011/0205991), and further in view of Zhou et al. (US provisional 62/825301, herein under prov301, published as US Pub. No.:2020/0314860).

As per claim 7, the combination of Heo and Kim disclose the method of claim 1.

wherein transmitting the no-data indication to the base station further comprises: aligning a timing of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell. 

Zhou however disclose aligning a timing of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell (see para. 0211, the base station  transmit one or more MAC CEs indicating one or more timing advance values for one or more Timing Advance Groups (TAGs), the one or more processes comprise Channel State Information (CSI) transmission of on one or more cells, the base station transmit one or more MAC CEs indicating activation and/or deactivation of the CSI transmission on the one or more cells, the one or more processes may comprise activation or deactivation of one or more secondary cells, the base station may transmit a MA CE indicating activation or deactivation of one or more secondary cells, clearly aligning a timing of the transmission of the base station in a first cell with the timing of uplink communication in at least one second cell, see prov301, para. 0055, 0058).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of aligning a timing of the transmission of the no-data indication to the base station in a first cell with the timing of uplink communication in at least one second cell, as taught by Zhou, in the system of Heo and Kim, so as synchronize a first cell timing with a second cell timing, see Zhou, paragraphs 221, prov301, para. 0055, 0058.

As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 28, claim 28 is rejected the same way as claim 7.

Claims 9, 10, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO2017/172165A1), in view of Kim et al. (US Pub. No.:2011/0205991), and further in view of Payer et al. (WO2012/022369A1).

As per claim 9, the combination of Heo and Kim disclose the method of claim 1.

The combination of Heo and Kim however does not explicitly disclose wherein the no-data indication comprises, at least in part, a buffer status report (BSR), a power headroom report (PHR), or both. 

Payer however disclose wherein the no-data indication comprises, at least in part, a buffer status report (BSR), a power headroom report (PHR), or both (see page 17, lines 16-19 "On the other hand, if the UE 8 does find such an indication, the UE 8 transmits via said uplink resources a Padding BSR indicating buffer size = 0" ). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the no-data indication comprises, at least in part, a buffer status report (BSR), a power headroom report (PHR), or both, as taught by Payer, in the system of Heo and Kim, so that when a user equipment has no data to transmit, the user equipment indicated a buffer size value of zero, see Payer page 4 lines 5-8.

As per claim 10, the combination of Heo and Kim disclose the method of claim 1.

The combination of Heo and Kim however does not explicitly disclose wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE). 

Payer however disclose wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE) (see page 3, lines 13-36 and page 14, lines 31-36 are noted "when a user equipment has no data to transmit on uplink resources granted to said user equipment, determining whether said user equipment is required to transmit on said uplink resources an indication that said user equipment has no data to transmit[...] as a result of said determining, transmitting on said uplink resources a new indication that said user equipment has no data to transmit[..] this indication can take the form of a transport block (TB) with only a Padding Buffer Status Report (BSR) indicating that the buffer size is zero. For example, with reference to the protocol stacks for the user- plane and control-plane illustrated at Figure 7, the UE 8 may generate at the MAC (Medium Access Control) sub-laver (702) of Laver 2 a padding BSR"). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the no-data indication is transmitting over a physical uplink shared channel (PUSCH) as a medium access control (MAC) control element (CE), as taught by Payer, in the system of Heo and Kim, so that when a user equipment has no data to transmit, the user equipment indicated a buffer size value of zero, see Payer page 4 lines 5-8.

As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 30, claim 30 is rejected the same way as claim 9.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1, 11, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No.:2011/0205991).

As per claim 1, Kim disclose A method of wireless communication for a user equipment (UE) (see Fig.1, Fig.2, UE 102), comprising: 

generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion (see para. 0026, 0028, 0030, when a User Equipment (UE) has received a ULG signal from a BS and thus has been allocated to a Physical Uplink Shared CHannel (PUSCH), if the UE does not have user data to be transmitted, the UE transmits to the BS control information including state information indicating the absence of user data on a Physical Uplink Control CHannel (PUCCH), instead of transmitting a Medium Access Control (MAC) Protocol Data Unit (PDU) padded with zeroes on the PUSCH, see para. 0033, the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating the absence of user data to be transmitted); and 
transmitting the no-data indication to the base station (see para. 0042, in the absence of user data to be transmitted after receiving the ULG signal from the BS, the controller 204 generates a PUCCH signal and controls transmission of the PUCCH signal through the data processor 204 and the transceiver 206 to the BS, also para. 0044, the control information generator 202 generates control information such as control information including state information indicating the absence of user data to be transmitted and provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH or a PUCCH / transmitting the no-data indication to the base station);
wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion (see para, 0033, the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating the absence of user data to be transmitted, provides the control information to the controller 200, for use in generating a signal to be transmitted on a PUSCH, see also para. 0026, 0028, 0030, 0042, in the absence of user data to be transmitted after receiving the ULG signal from the BS, the controller 204 generates a PUCCH signal and controls transmission of the PUCCH signal through the data processor 204 and the transceiver 206 to the signal to be transmitted on a PUSCH or a PUCCH / transmitting the no-data indication over a PUSCH and overlaps the configured grant occasion, see also Fig.4, para. 0060, 0062-0063, the UE apparatus receives a ULG signal in block 400 and determines whether there is uplink user data to be transmitted in block 402, in the absence of uplink user data, the UE apparatus transmits control information including state information indicating the absence of user data on a PUSCH to the BS, clearly no-data indication is transmitted PUSCH, and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion, since the control information transmitted including state information indicating the absence of user data on a PUSCH, see also Fig.1, para. 0003-0008, a UE employs a procedure for receiving an uplink grant from the BS (i.e. uplink scheduling), see also Fig.2, para. 0032-0036, the transceiver 206 receives a ULG signal from a BS, transmits a PUSCH signal to the BS, the data processor 204 subjects a PUSCH signal (e.g. a MAC PDU generated at the MAC layer) generated from the controller 200 or the control information generator 202 to Hybrid Automatic Repeat reQuest (HARQ) processing, channel coding, channel interleaving, scrambling, and Single Carrier-Frequency Division Multiple Access (SC-FDMA) processing, also the SC-FDMA processing of the data processor 204 involves Discrete Fourier Transform (DFT) processing based on the size of a PUSCH Resource Block (RB) allocated by the BS, mapping to a frequency area set by the BS, and generation of a time signal through Inverse Fast Fourier Transform (IFFT)).

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claim(s) 1, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Payer et al. (WO2012/022369A1) and further in view of Kim et al. (US Pub. No.:2011/0205991).

As per claim 1, Payer disclose A method of wireless communication for a user equipment (UE), comprising: 
determining whether the UE has any data to transmit during a configured grant occasion allocated to the UE by a base station (see page 3 lines 13-36, "when / determining a user equipment has no data to transmit on uplink resources granted to said user equipment, see also page 14 lines 13-36); 
generating a no-data indication based on a determination that the UE does not have any data for transmission during the configured grant occasion (see page 3, lines 13-36 "when a user equipment has no data to transmit on uplink resources granted to said user equipment, determining whether said user equipment is required to transmit on said uplink resources an indication that said user equipment has no data to transmit[...] as a result of said determining, transmitting on said uplink resources a new indication that said user equipment has no data to transmit", see also page 14 lines 13-36, page 17 lines 16-19); and 
transmitting the no-data indication to the base station (see page 3, lines 13-36, page 14 lines 13-36, page 17 lines 16-19, when the UE does not have any data for transmission, the UE transmits via the uplink resources allocated to UE 8 an indication that the buffer size of UE 8 is zero, i.e. that it has no data in its buffer to send (STEP 412)).

Payer however does not explicitly disclose wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion.

Kim however disclose wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion (see para, 0033, the UE apparatus includes a control information generator 202 for generating control information such as control information including state information indicating signal to be transmitted on a PUSCH or a PUCCH / transmitting the no-data indication over a PUSCH and overlaps the configured grant occasion, see also Fig.4, para. 0060, 0062-0063, the UE apparatus receives a ULG signal in block 400 and determines whether there is uplink user data to be transmitted in block 402, in the absence of uplink user data, the UE apparatus transmits control information including state information indicating the absence of user data on a PUSCH to the BS, clearly no-data indication is transmitted PUSCH, and at least partially overlaps in one or both of time or frequency within a region of the configured grant occasion, since the control information transmitted including state information indicating the absence of user data on a PUSCH, see also Fig.1, para. 0003-0008, a UE employs a procedure for receiving an uplink grant from the BS (i.e. uplink scheduling), see also Fig.2, para. 0032-0036, the transceiver 206 receives a ULG signal from a BS, transmits a PUSCH signal to the BS, the data processor 204 subjects a PUSCH signal (e.g. a MAC PDU generated at the MAC layer) generated from the controller 200 or the control information generator 202 to Hybrid Automatic Repeat reQuest (HARQ) processing, channel coding, channel interleaving, scrambling, and Single Carrier-Frequency Division Multiple Access (SC-FDMA) processing, also the SC-FDMA processing of the data processor 204 involves Discrete Fourier Transform (DFT) processing based on the size of a PUSCH Resource Block (RB) allocated by the BS, mapping to a frequency area set by the BS, and generation of a time signal through Inverse Fast Fourier Transform (IFFT)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein no-data indication is transmitted over a physical uplink shared channel (PUSCH), and at least partially overlaps in one or both of time or 


As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loehr et al. (US Pub. No.:2020/0053793) – see para. 0048, “the UE 205 also skips generation of the transmission block without LCH data (i.e., a TB containing only padding and potentially a padding BSR MAC CE) because there is no need to generate a TB without LCH data since skipping of the uplink transmission is configured for the RACH procedure. In certain embodiments, indication that skipping is configured for the RACH procedure includes determining that the uplink grant was addressed to a Radio Network Temporary Identifier ("RNTI") selected from a Random Access RNTI ("RA-RNTI") (e.g., in the case of an initial uplink transmission granted by Msg2) and a Temporary Cell RNTI ("Temporary C-RNTI") (e.g., in the case of any retransmissions of the uplink transmission granted by Msg2)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469